Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liang et al (US 2013/0118796 A1).
With regards to claim 1, Liang discloses an electromagnetic interference shield comprising a composite film including a first conductive buckypaper layer 12 (i.e., first carbon layer comprising a conductive carbon material), a second buckypaper layer 16 (i.e., second carbon layer comprising a conductive carbon material), and an additional buckypaper layer 14 depicted as including a porous network of carbon nanotubes located therebetween (i.e., a porous layer between the first and second carbon layers) (Liang: Fig. 1; abstract; para. [0045]-[0046] and [0059]). While the embodiment disclosed above meets the present claims, in the interest of compact prosecution, it is noted that Liang further discloses an additional embodiment reading on the present claims in the form of a structural material layer made of polymer foam (i.e., a porous layer) located between first and second buckypaper layers (Liang: para. [0017], [0045]-[0046], [0073]-[0075], and [0093]).
With regards to claim 2, the additional buckypaper layer 14 is a dispersed porous network (i.e., mesh) of carbon nanotubes, and furthermore, Liang depicts the additional buckypaper layer 14 as 
With regards to claim 3, the first buckypaper layer 12 and the second buckypaper layer 16 each comprise carbon nanotubes (Liang: para. [0054] and [0059]).
With regards to claim 4, the first buckypaper layer 12 and the second buckypaper layer 16 each include conductive material in the form of graphite (Liang: para. [0054] and [0056]).
With regards to claim 5, the first buckypaper layer 12 containing graphite is depicted as deposited on an insulating gap 18 made of polymer (i.e., a polymer film) (Liang: Fig. 1; para. [0046] and [0072]).
With regards to claim 11, the honeycomb material (i.e., mesh material) comprises a polyurethane (Liang: para. [0073]).
With regards to claim 13, Liang discloses specific examples comprising buckypapers (i.e., first and second electrically conductive carbon layers) having thicknesses of 15 microns, which is within the claimed range of between about 5 microns and about 50 microns (Liang: para. [0108]).
With regards to claim 15, Liang discloses an electronic device containing an electromagnetic interference shield comprising a composite film including a first conductive buckypaper layer 12 (i.e., first carbon layer comprising a conductive carbon material), a second buckypaper layer 16 (i.e., second carbon layer comprising a conductive carbon material), and an additional buckypaper layer 14 depicted as including a porous network of carbon nanotubes located therebetween (i.e., a porous layer between the first and second carbon layers) (Liang: Fig. 1; abstract; para. [0041], [0045]-[0046] and [0059]). While the embodiment disclosed above meets the present claims, in the interest of compact prosecution, it is noted that Liang further discloses an additional embodiment reading on the present claims in the form of a structural material layer made of polymer foam (i.e., a porous layer) located between first and second buckypaper layers (Liang: para. [0017], [0045]-[0046], [0073]-[0075], and [0093]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Liang as applied to claim 1 above, and further in view of Tai et al (US 2015/0359147 A1).
With regards to claim 6, Liang discloses an electromagnetic shield as applied to claim 1, the electromagnetic shield comprising a composite containing layers which include polymer material such as a structural layer or matrix for buckypaper (see above discussion, in addition to Liang: para. [0040] and [0048]). However, Liang does not appear to specifically disclose the selection of an electrically conductive polymer material.
Tai discloses an electromagnetic interference shield comprising a transparent conductive polymer (Tai: abstract; para. [0002]). The transparent conductive polymer enhances the dispersion of any present carbon nanomaterials and further provides transparency (Tai: para. [0003]-[0006] and [0021]). Furthermore, Tai provides a series of examples and comparative examples, the results of which indicate that the inclusion of conductive polymer to a composite not already containing such a material leads to improved conductivity, and therefore improved shielding efficiency (Tai: para. [0047]). Liang and Tai are analogous art in that they are related to the same field of endeavor of electromagnetic shielding laminates for protecting electronic devices. A person of ordinary skill in the art would have found it obvious to have selected the conductive polymer of Tai for the polymer of Liang, in order to enhance the dispersion of any present carbon nanomaterials, provide improved transparency, and 
With regards to claim 7, it is noted that the polymer layer of Liang and Tai is in the form of a structural layer or matrix material for buckypaper, both of which are positioned between the first and second carbon layers (see above discussion).
With regards to claim 8, Liang discloses that the first and second buckypaper layers may comprise multiple layers of buckypaper (i.e., leading to additional first and second electrically conducting layers located between the first and second carbon layers and the porous layer as claimed) (Liang: Fig. 2; para. [0047]).
With regards to claim 9, a person of ordinary skill in the art would have found it obvious to have selected poly-3,4-ethylenedioxythiophene (PEDOT) for the electrically conductive polymer material, as Tai discloses PEDOT as preferable (Tai: para. [0021]).
With regards to claim 10, Liang discloses the layer containing the conductive polymer as further comprising polyester (Liang: para. [0073]).

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liang et al as applied to claims 1 and 2 above.
With regards to claim 12, Liang discloses an electromagnetic shield as applied to claim 2 above (see above discussion). The structure of Liang includes an additional buckypaper layer (i.e., mesh layer) formed from long-MWCNTs having a thickness of greater than 40 microns, which overlaps the claimed range of between about 30 and about 500 microns, thereby establishing a prima facie case of obviousness (Liang: para. [0126]). See MPEP 2144.05.
With regards to claim 14, Liang discloses an electromagnetic shield as applied to claim 1 above (see above discussion). Liang discloses a thickness for the entire composite material of less than 2 mm, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/E.W./
Examiner, Art Unit 1783